DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/12/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Blayne Green (Reg. # 56,198) on December 7, 2021.
The application has been amended as follows:	Claim 1 has been amended as follows:	A microprocessor heat sink fastener assembly, comprising: to couple to a heat sink; 	a retention nut to be received by a cavity of the base; and 	a retention clip to be attached to the base and to be cantilevered therefrom, 	wherein the retention clip is to engage with a latching structure extending from a .
Claim Objections
Claim 4 is objected to because of the following informalities: “seat over” in line 1 should be “sit over” or “sit on”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “the captivating sleeve” in line 1 should be “the captivation sleeve” to agree with claim 2. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “the captivating sleeve” in line 1 should be “the captivation sleeve” to agree with claim 2. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plane” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "a retention plate" in line 3. It is unclear if this a new retention plate or if this refers back to “a retention plate” in the last line of claim 1. Appropriate correction is required.
Claim 6 recites the limitation "the tab” in line 2. It is unclear if this refers back to “at least one tab” in lines 1, 2. If it does, then “the tab” should be amended to “the at least one tab”. Appropriate correction is required.
Claim 8 recites the limitation "the longitudinal axis” in lines 2, 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the sidewall” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the centering stubs” in line 2. It is unclear if this refers back to “one or more centering stubs” in line 3.  If it does, then “the centering stub” should be amended to “the one or more centering stubs”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bolster flange” in the last line of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 
Specification
The disclosure is objected to because of the following informalities: reference characters "300" and "302" in fig. 3A have both been used to designate a “bolster plate” in para. 00110 and para. 0072 of the specifications. This makes it unclear as to which limitation is referring to the bolster plate.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2002/0060064) in view of Rodseth (US 4,546,408).Re claim 1:	Yu discloses a microprocessor heat sink fastener assembly (everything in fig. 1, 2), comprising:	a base (321 in fig. 1; para. 0016) to couple to a heat sink (2 in fig. 1; para. 0014); and(323 in fig. 1; para. 0016) to be attached to the base (321 in fig. 1; para. 0016) and to be cantilevered therefrom (323 is cantilevered from 321 in fig. 1), wherein the retention clip is to engage with a latching structure (314 in fig. 1; abstract) extending from a retention plate (31 in fig. 1; abstract).	Yu does not explicitly disclose a retention nut to be received by a cavity of the base.	Rodseth discloses a retention nut (30 in fig. 8; para. 0016) to be received by a cavity of the base (cavity of 10 that receives 30 in fig. 8).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor heat sink fastener assembly of Yu wherein a retention nut to be received by a cavity of the base as taught by Rodseth, in order to modify the base to have a section that extends through the heat sink and wherein the base has a cavity that receives a retention nut which functions to receive the bolt and increase the holding strength of the bolt on the heat sink.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 1 (alternative rejection):	Yu discloses a microprocessor heat sink fastener assembly (everything in fig. 1, 2), comprising:	a base (22 in fig. 1; para. 0014) to couple to a heat sink (2 in fig. 1; para. 0014); and	a retention clip (32 in fig. 1; para. 0014) to be attached to the base (22 in fig. 1; para. 0014) and to be cantilevered therefrom (32 is cantilevered from 22 in fig. 1, 2), wherein the retention clip is to engage with a latching structure (314 in fig. 1; abstract) extending from a retention plate (31 in fig. 1; abstract).	Yu does not explicitly disclose a retention nut to be received by a cavity of the base.	Rodseth discloses a retention nut (30 in fig. 8; para. 0016) to be received by a cavity of the base (cavity of 10 that receives 30 in fig. 8).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor heat sink fastener assembly of Yu wherein a retention nut to be received by a cavity of the base as taught by Rodseth, in order to modify the base by bringing the cavities, bolts and nuts of Rodseth for improved coupling between the heat sink and the retention plate. (i.e., the bolts would go through the retention plate to engage the nuts in the cavities of KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	Yu does not explicitly disclose wherein the base comprises a seating flange and a captivation sleeve extending substantially orthogonally from the plane of the seating flange, wherein the captivation sleeve is to receive the retention nut.	Rodseth wherein the base (10 in fig. 8, 1, 2; col. 2, lines 28-30) comprises a seating flange (flat portion in 10 that 42 is on in fig. 8) and a captivation sleeve (the 25’s and 16’s make up the captivation sleeve in fig. 1, 2) extending substantially orthogonally from the plane of the seating flange (fig. 8), wherein the captivation sleeve is to receive the retention nut (30 in fig. 8; para. 0016).Re claim 3:	Yu does not explicitly disclose wherein the captivation sleeve at least partially surrounds the cavity of the base, and wherein the seating flange has an opening to the cavity.(the 25’s and 16’s make up the captivation sleeve in fig. 1, 2) at least partially surrounds the cavity of the base (the captivation sleeve surrounds the cavity of 10 in fig. 1, 2), and wherein the seating flange (flat portion in 10 that 42 is on in fig. 8; fig. 2) has an opening (11 in fig. 2; col. 2, lines 46-49) to the cavity (11 is connected to the cavity in fig. 2).Re claim 8:	Yu does not explicitly disclose wherein the retention nut comprises a cylindrical body that extends axially, and wherein a threaded bore extends along the longitudinal axis of the cylindrical body.	Rodseth discloses wherein the retention nut (30 in fig. 8; para. 0016) comprises a cylindrical body that extends axially (bottom body of 30 in fig. 8 is cylindrical and extends axially), and wherein a threaded bore extends along the longitudinal axis of the cylindrical body (30 has a threaded bore that extends along the longitudinal axis of the cylindrical body according to fig. 8 and claim 5).Re claim 10:	Yu does not explicitly disclose wherein the captivating sleeve comprises a metal.	Rodseth discloses wherein the captivating sleeve (the 25’s and 16’s make up the captivating sleeve in fig. 1, 2 and this captivating sleeve is part of insulator 10) comprises a metal (the abstract states that the insulator 10 can be made of a coated metal; col. 2, lines 28-30).
Allowable Subject Matter
Claims 4-7, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 4 (“wherein the retention nut is to seat over the opening in the seating flange and wherein the retention nut has a threaded bore to align with the opening in the seating flange”) in combination with all of the limitations of claim 1-3, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 5 (“wherein the retention clip comprises a cantilever spring and a latch plate coupled to the cantilever spring, and wherein the cantilever spring is to deflect to release the latch plate from a bolster flange of a retention plate”) in combination with all of the limitations of claims 1, 2.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 9 (“wherein the captivating sleeve comprises multiple sections separated by spaces therebetween, wherein the sidewall has an interior surface, wherein one or more centering stubs are on the interior surface, and wherein the retention nut is to abut against the centering stubs”) in combination with all of the limitations of claims 1, 2, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2014/0161558 – is considered pertinent because this application describes a heat sink with a base with retention clips.
US 2006/0275100 – is considered pertinent because this application describes a heat sink with a retention nut that receives a bolt to connect to a PC board.
US 2007/0211431 – is considered pertinent because this application describes retention nut that receives a bolt to connect with a circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.
/Zhengfu J Feng/                                                      Examiner, Art Unit 2835                                              December 30, 2021  

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835